                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                               CENTRAL DIVISION


DENNIS ENLOE,                                         )
                                                      )
                         Plaintiff,                   )
                                                      )
       vs.                                            )      Case No. 2:20-cv-04107-MDH
                                                      )
ROY BLUNT, U.S. Senator for Missouri,                 )
                                                      )
                         Defendant.                   )


                     ORDER OF DISMISSAL WITHOUT PREJUDICE

       Before the Court is the Plaintiff’s Notice of Dismissal (Doc. 5), and pursuant to FRCP

41(a)(1)(A)(i), gives notice of voluntary dismissal of this action prior to the opposing party

serving either an answer or motion for summary judgment.


       WHEREFORE, the Court hereby dismisses this action without prejudice.


IT IS SO ORDERED.
DATED:         August 10, 2020
                                                       /s/ Douglas Harpool________________
                                                         DOUGLAS HARPOOL
                                                      UNITED STATES DISTRICT JUDGE




          Case 2:20-cv-04107-MDH Document 6 Filed 08/10/20 Page 1 of 1
